Citation Nr: 0905808	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
endometriosis. 

2.  Entitlement to a compensable (increased) evaluation for 
chondromalcia, right knee. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION 

The veteran had active duty from January 1989 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
2008, the veteran appeared at a hearing in Washington, DC 
before the undersigned. 

The veteran perfected an appeal for an increased evaluation 
for chondromalacia patella of the right knee.  However, by a 
written statement dated in January 2004, before certification 
or transfer of the appeal to the Board, the veteran withdrew 
that appeal.  Accordingly, the Board has no jurisdiction to 
address the claim, because, as discussed further below, the 
claim has been withdrawn.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for endometriosis in June 1997 and the 
veteran did not appeal.

2.  Evidence submitted since then includes evidence which is 
cumulative, redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.

3.  In June 2004, prior to the promulgation of a decision in 
the appeal, the appellant requested withdrawal of the appeal 
for an increased evaluation for right knee disability.  

CONCLUSIONS OF LAW

1.  The June 1997 RO decision that denied an application to 
reopen the claim for service connection for endometriosis is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 .F.R. §§ 3.104, 
3.160, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for endometriosis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Withdrawal of a substantive appeal for an increased 
evaluation for right knee disability by the appellant is 
valid.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist, Request to Reopen

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the veteran sought service connection for abdominal pain, 
including as an undiagnosed illness, in October 2001.  She 
was advised of the criteria for service connection for 
abdominal pain.  

In a statement dated in July 2002 and at a personal hearing 
conducted at the RO in September 2002, the veteran argued 
that her abdominal pain and her endometriosis were one and 
the same disorder, even though service connection had 
previously been denied for endometriosis.  The veteran 
testified that she understood that the claim for service 
connection for endometriosis was denied because there were no 
service treatment records which disclosed a diagnosis of 
endometriosis, and testified that she understood that she 
needed medical evidence showing that the abdominal pain she 
had in service was a symptom of the endometriosis that was 
eventually diagnosed.  Thereafter, by notices issued in 2002 
and in 2007, the veteran was again notified of the criteria 
for service connection for abdominal pain or endometriosis.  
In addition, a statement of the case confirming that the 
claim for endometriosis was not reopened, and identifying the 
criteria for new and material evidence, was issued after the 
veteran testified at the September 2002 personal hearing. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 46 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

In this case, the veteran demonstrated that she had actual 
knowledge of the evidence necessary to reopen and establish 
the underlying claim for service connection for endometriosis 
at the September 2002 personal hearing.  The Board notes that 
the veteran demonstrated this knowledge before the agency of 
original jurisdiction issued the initial February 2003 denial 
of the request to reopen the claim for service connection for 
endometriosis.  The veteran's testimony establishes that she 
understood that the claim had been denied, and establishes 
her belief that there was a lack of evidence in the service 
treatment records because her service treatment records were 
incomplete, and that she understood that she could bridge 
this gap by post-service medical opinion.  

Because the veteran demonstrated actual knowledge of the 
criteria and evidence required to reopen the claim prior to 
the initial unfavorable decision, she was not prejudiced by 
lack of notice compliant with Kent prior to that decision.  
The veteran again demonstrated actual knowledge of the 
evidence required to reopen the claim and establish service 
connection at the March 2008 hearing before the Board.  The 
veteran testified that she had been told that the location of 
the endometriosis made it difficult to diagnose, but that 
there were no records available which would provide a written 
linkage back to her symptoms in service.  

Consequently, the Board finds that any deficiency in notice 
has not prejudiced the veteran or the essential fairness of 
the adjudication, as the appellant was informed about what 
evidence is necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the previous denial.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).   Service treatment records have been associated with 
the claims file.   The agency of original jurisdiction noted 
that, although some service treatment records had been 
received, the veteran contended that the service treatment 
records were still incomplete, and made a further attempt to 
obtain additional service treatment records.  The RO advised 
the veteran, and the Board reiterates, that, if additional 
service treatment records are located, and those service 
treatment records are relevant to the claim for service 
connection for endometriosis, the claim will be reopened, and 
the initial 1993 decision denying service connection for 
endometriosis will be reconsidered on the merits.

All identified and available treatment records have been 
secured.   The veteran has been afforded an opportunity to 
identify any private clinical records, but has not identified 
any relevant non-VA clinical records not already associated 
with the claims file.  The veteran has been medically 
evaluated in conjunction with her claim.   The veteran has 
testified before the Board.  Neither the veteran nor her 
representative have identified any additional available 
relevant evidence.  Thus, the duties to notify and assist 
have been met.

Analysis

In a decision dated in September 1993, the RO denied the 
veteran's claim for service connection for endometriosis.  
Subsequently, in June 1997 the RO declined to reopen the 
claim.  The veteran did not timely appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103.  Thus, the June 1997 
decision became final in the absence of timely appeal by the 
veteran.

The claim of entitlement to service connection for 
endometriosis may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen this claim, and to 
recharacterize the claim for service connection for abdominal 
pain as including a request to reopen the claim for service 
connection for endometriosis, in July 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Initially in September 1993, the RO denied the veteran's 
service connection claim because there were no service 
treatment records.  Then, in June 1997, the RO declined the 
reopen the veteran's claim.  While it acknowledged that part 
of the veteran's service treatment records were then of 
record, the RO found that there was no evidence demonstrating 
endometriosis in service or of a relationship between any 
gynecological problems and service.  The evidence before VA 
at the time of the 1997 denial of the request to reopen 
consisted of the veteran's available service treatment 
records and post-service VA treatment records showing 
treatment for various gynecological disorders, including 
infertility and endometriosis.  

The Board finds that the evidence received since the last 
final decision is cumulative of the evidence of record at the 
time of that decision and does not raise a reasonable 
possibility of substantiating the claim.

In support of her application to reopen her claim, the 
veteran submitted personal and lay statements.  She has 
testified, both at her hearing to having gynecological 
problems ever since service.  Additionally, the new evidence 
includes VA treatment records and VA gynecological and 
general examination reports dated in May 2002.  However, none 
of the additional medical evidence establishes that 
endometriosis was first manifested in service, had its onset 
in service, or that the diagnosis of endometriosis was a 
continuation of symptoms of abdominal pain the veteran 
reported in service.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The additional 
evidence merely shows a history of endometriosis.  Notably 
absent is any medical evidence showing endometriosis during 
active duty or demonstrating a relationship between 
endometriosis and the veteran's service or a relationship 
between endometriosis and symptoms manifested in service.  
Without such evidence, the claim for service connection for 
endometriosis cannot be reopened.  See 38 C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran and her friends.  These 
statements are new, but not material, that is, not probative 
of any unestablished fact.  The veteran is competent to state 
that she had abdominal pain in service, and to state that she 
had abdominal continuously after service.  She is not 
competent to state that endometriosis was the cause of 
abdominal pain in service or abdominal pain following service 
in 1992, and recurring in 1994 after the birth of her child.  
She has testified as to her belief that her providers 
suspected endometriosis in 1992, and her testimony as to her 
belief is credible.  However, the veteran's testimony is not 
competent to establish that endometriosis was present in 1992 
but the service and post-service medical providers were 
unable to diagnosis the disorder.  

The lay people individuals who submitted statements on the 
veteran's behalf are competent to state that the veteran told 
them of complaints of abdominal pain, and are competent to 
state that the veteran appeared to be in pain.  Their 
statements are credible.  See Justus, supra.  Even accepting 
the statements as credible, however, the lay observers are 
without ostensible medical expertise, and are not competent 
to provide a diagnosis for the basis of the pain or 
complaints of pain they observed during the veteran's service 
or after the veteran's service.  

The lay statements are not competent medical evidence to 
establish that observed pain was due to undiagnosed 
endometriosis, as there is no evidence that those individuals 
are competent to opine on a matter requiring knowledge of 
medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (lay person is generally 
not capable of opining on matters requiring medical 
knowledge).  While the veteran and her friends can attest to 
the symptoms that she experienced, they lack the medical 
competence to determine that endometriosis, when diagnosed 
many years after the veteran's service, is related to or was 
manifested during service.  

The Board again notes the veteran's contention that her 
service treatment records, if complete, would substantiate 
her claim.  However, no additional service treatment records 
have been located, despite VA's further attempt to locate 
such records during the pendency of this claim, and the 
attempts during the decade prior to this request to reopen.  


Although the veteran has submitted new evidence that was not 
before VA at the time of the last final decision, the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  The evidence is not sufficient to 
reopen the claim.  38 C.F.R. § 3.156.  The statutory 
provisions regarding reasonable doubt are not applicable to a 
determination under 38 C.F.R. § 3.156.  

2.  Withdrawal of substantive appeal, right knee

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
See 38 C.F.R. § 20.204.  The appellant, through his 
authorized representative, has withdrawn this appeal, 
effective as of the receipt of the withdrawal by the agency 
of original jurisdiction.  Certification or transfer of the 
claims file does not confer or deprive the Board of 
jurisdiction.  38 C.F.R. § 19.35.  

Even though the agency of original jurisdiction did not 
certify the appeal to the Board, the Board must determine its 
own jurisdiction.  The Board determines that the  withdrawal 
of the claim was valid.  38 C.F.R. § 20.204.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for a compensable 
(increased) evaluation for chondromalcia, right knee, and it 
is dismissed.  Because the validity of the withdrawal of the 
substantive appeal and the determination of the Board's 
jurisdiction as to this issue is solely one of statutory 
interpretation, the duties to notify and assist are not 
applicable.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002).




ORDER

Service connection for endometriosis remains denied because 
new and material evidence has not been received to reopen the 
claim.

The appeal for a compensable (increased) evaluation for 
chondromalcia, right knee, is dismissed without prejudice.  




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


